DETAILED ACTION
Status of Claims
Claims 4-11 are currently pending in the application. Claims 1-3 were cancelled previously.
Receipt is acknowledged of Applicant’s response / amendment filed on January 11, 2021 and that has been entered. 
Response to Arguments
Previous Claim Rejections - Double Patenting
Claims 4-11 [previously older version of claims 1-3 (canceled) was considered mistakenly] are rejected under the judicially created doctrine of obviousness-type double patenting (ODP), as being un-patentable over claims 1-4 of US 10,421,774  (US ‘774) and the same rejection has been applied and/or maintained for the reasons given in the last Office Action mailed on 10/30/2020. Applicant’s response and arguments “if the Examiner were to make the same ODP rejection, Applicants would make the necessary Terminal Disclaimer [Remarks, on page 2], have been fully considered and found persuasive with respect to the rejection of claims 4-11 under the judicially created doctrine of obviousness-type double patenting. Since Applicant did not traverse the merit of obviousness-type double patenting rejection, and the instant claims are not yet under condition for allowance (except for the requirement of Terminal Disclaimer) and hence, the obviousness-type double patenting rejection is deemed to be proper and, therefore, this rejection must be maintained. 
A timely filed Terminal Disclaimer may be used to overcome the above rejection.
		Therefore, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D., whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph. McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone numbers for this Group are (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application.  This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626